DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/16/21 has been entered in which Applicant amended claims 1, 8, and 15. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-20 regarding abstract ideas are maintained in light of Applicant’s amendments.
New 35 USC 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-7 are directed to a process, and claims 8-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “responsive to receiving the query, receiving opportunity data representative of the selected opportunity, wherein the opportunity data includes a plurality of opportunity attributes indicative of descriptive information of the selected opportunity,” “receiving historical opportunity data representative of prior opportunity data having prior opportunity attributes similar to the plurality of opportunity attributes of the selected opportunity,” “wherein training the channel selection models includes extracting and analyzing the plurality of opportunity attributes and the prior opportunity attributes as features organized according to prior opportunity performance data of a plurality of team candidates of an entity or a plurality of entity partners,” “ applying the trained artificial neural network having generated the channel selection model to the selected opportunity in view of the plurality of opportunity attributes to identify a subset of the plurality of team candidates of the entity or a subset of the plurality of entity partners ranked by alignment with the selected opportunity and determine a recommended opportunity owner from the subset of the plurality of team candidates of the entity, the subset of the plurality of entity partners, or a combination thereof,” “wherein the displaying includes presenting a top K number of the subset of the plurality of team candidates of the entity or the subset of the plurality of entity partners and an explanation presented in natural language as to a reasoning of why each of the top K number were selected.” 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “a processor,” (computer system and processor) “receiving a query from a user, via a graphical user interface (GUI), having input associated with a selected opportunity,” (receiving input via a graphical user interface); “training, via a machine learning mechanism, an artificial neural network used to generate a channel selection model using the opportunity data and the historical opportunity data,” (general computer based algorithm); “displaying the subset of the plurality of team candidates of the entity or the subset of the plurality of entity partners ranked by the alignment with the selected opportunity and the recommended owner as output to the query, via the GUI, according to the application of the trained artificial neural network having generated the channel selection model,” (display of information on a graphical interface).  Additionally, independent claims 8 and 15 provide for the following additional elements: “a system for implementing intelligent opportunity recommendation and management, comprising: one or more computers with executable instructions that when executed cause the system to,” (computer system, processor, and memory) and “a computer program product for implementing intelligent opportunity recommendation and management by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising,” (computer system, processor, and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers a processor,” (computer system and processor) “receiving a query from a user, via a graphical user interface (GUI), having input associated with a selected opportunity,” (receiving input via a graphical user interface); “training, via a machine learning mechanism, an artificial neural network used to generate a channel selection model using the opportunity data and the historical opportunity data,” (general computer based algorithm); “displaying the subset of the plurality of team candidates of the entity or the subset of the plurality of entity partners ranked by the alignment with the selected opportunity and the recommended owner as output to the query, via the GUI, according to the application of the trained artificial neural network having generated the channel selection model,” (display of information on a graphical interface). Additionally, independent claims 8 and 15 provide for the following additional elements: “a system for implementing intelligent opportunity recommendation and management, comprising: one or more computers with executable instructions that when executed cause the system to,” (computer system, processor, and memory) and “a computer program product for implementing intelligent opportunity recommendation and management by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising,” (computer system, processor, and memory).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-7 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. 
Regarding claims 8-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0048]-[0054]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0111507 to McGann et al. (hereafter referred to as McGann) in view of U.S. Patent Application Publication Number 2016/0371625 to Mosley et al. (hereafter referred to as Mosley).
As per claim 1, McGann teaches:
A method for implementing intelligent opportunity recommendation and management by a processor, comprising: (Paragraph Number [0004] teaches a system that is adapted, via a processor and memory that has stored therein instructions, to route interactions to contact center agents.  More specifically, the system is adapted to concurrently identify a plurality of interactions waiting to be routed, and identity a plurality of candidate agents viable for handling the plurality of interactions. Paragraph Number [0055] teaches the various servers of FIG. 1 may each include one or more 
receiving a query from a user, via a graphical user interface (GUI), having input associated with a selected opportunity (Paragraph Number [0048] teaches the routing server 20 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like. Paragraph Number [0176] teaches a customer's preference for a particular agent may be exposed to other customers in the social network allowing those other customers to follow suit and also express preference for the particular agent.  In this regard, the agent/customer social network module provides a graphical user interface accessible to customers for exposing their preference data to other customers).
responsive to receiving the query, receiving opportunity data representative of the selected opportunity, wherein the opportunity data includes a plurality of opportunity attributes indicative of descriptive information of the selected opportunity (Paragraph Numbers [0080]-[0081] teach the global agent profile 300 defined as a set of key/value pairs which is configured to reflect attributes of agents that may be shared by other agents (hereinafter referred to as global attributes).  Such global attributes may include, for example, gender, age, language, skills proficiency, and the like. An actual agent identifier for retrieving the specific agent profile 301 which is configured to reflect personal attributes for the agent that may not be explicitly captured by their profile, but that may differentiate his performance.  Such personal attributes include, but are not limited to patience, diplomacy, hobbies, and other attributes that are not exposed by the system as 
receiving historical opportunity data representative of prior opportunity data having prior opportunity attributes similar to the plurality of opportunity attributes of the selected opportunity (Paragraph Number [0048] teaches the routing server 20 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like. Paragraph Number [0146] teaches the suitability of a match is based on the context of the interaction provided by the interaction data 404.  When a telephony call arrives at the switch/media gateway 12, the call server 18 proceeds to generate a call object with details on the incoming call, such as, for example, the called number, calling number, wait time, and the like.  As the customer interacts with the system, interaction details are tracked 
training, via a machine learning mechanism, an artificial neural network used to (Paragraph Number [0171] teaches once the prior interactions have been analyzed for sentiment, the agent/customer social network module 106 may generalize or extend the analysis to predict a sentiment for a current interaction between a particular customer and a particular agent.  The generalization may utilize collaborative filtering or deep neural network.  For collaborative filtering, the module 106 seeks to find other customers that are like-minded (e.g. share similar attributes) and have similar taste in agents as the current customer for whom sentiment is to be predicted.  For deep neural network, the input to the network may be features that represent customer properties and agent properties, and the output is a predicted sentiment.  According to one embodiment the deep neural network is trained based on customer and agent properties in past interactions that resulted in particular sentiments).
generate a channel selection model using the opportunity data and the historical opportunity data, (Paragraph Number [0038] teaches optimized routing of customer interactions takes into account one or more of the customer's profile, customer's intent, agent profiles, agent preferences, business goals, customer goals, current interaction data, cross-channel interaction history, contact center statistics, personalities and behaviors of 
wherein training the channel selection models includes extracting and analyzing the plurality of opportunity attributes and the prior opportunity attributes as features organized according to prior opportunity performance data of a plurality of team candidates of an entity or a plurality of entity partners (Paragraph Number [0038] teaches optimized routing of customer interactions takes into account one or more of the customer's profile, customer's intent, agent profiles, agent preferences, business goals, customer goals, current interaction data, cross-channel interaction history, contact center statistics, personalities and behaviors of agents and customers, predicted sentiment of the customers, and/or actual agent performance results, to optimally connect the customers and the agents.  As feedback is received after an interaction is complete, the system engages in machine learning to improve the routing of future interactions. Paragraph 
applying the trained artificial neural network having generated the channel selection model to the selected opportunity in view of the plurality of opportunity attributes (Paragraph Number [0146] teaches the suitability of a match is based on the context of the interaction provided by the interaction data 404.  When a telephony call arrives at the switch/media gateway 12, the call server 18 proceeds to generate a call object with details on the incoming call, such as, for example, the called number, calling number, wait time, and the like.  As the customer interacts with the system, interaction details are tracked and added to the call object. Data provided to the IMR 34 (e.g. reason for the call) may be captured and stored in the call object.  Other interaction details that may be obtained from customer profile records and/or interaction records stored, for example, in the mass storage device 30.  Such records may provide additional data about the customer and his/her prior interactions, such as, for example, customer segment data, 
to identify a subset of the plurality of team candidates of the entity or a subset of the plurality of entity partners ranked by alignment with the selected opportunity (Paragraph Number [0176] teaches a customer's preference for a particular agent may be exposed to other customers in the social network allowing those other customers to follow suit and also express preference for the particular agent.  In this regard, the agent/customer social network module provides a graphical user interface accessible to customers for exposing their preference data to other customers.  For example, a particular customer may share or expose preference for a particular agent (e.g. via a thumbs up indicator or an assigned rank value), to the customer's friends on a social network (e.g. the customer's Facebook.TM.  friends). (See also Paragraph Number [0061])).
and determine a recommended opportunity owner from the subset of the plurality of team candidates of the entity, the subset of the plurality of entity partners, or a combination thereof. (Paragraph Number [0174] teaches in determining which one of various candidate agents provided by the agent filtering module should be selected as the optimal agent, the agent/customer social network module 106 considers the features of the particular customer, the profile of the candidate agents, and/or weights or distances of edges between the particular customer node and the candidate agent nodes.  According to one embodiment, the agent/customer social network module 106 executes a classification algorithm for recommending one or more of the candidate agents for handling the current interaction based on analysis of the agent/customer social network.  According to one embodiment, the recommended candidate agents are predicted to have the best fit with the customer).
displaying the subset of the plurality of team candidates of the entity or the subset of the plurality of entity partners ranked by the alignment with the selected opportunity and the recommended owner as output to the query, via the GUI, according to the application of the trained artificial neural network having generated the channel selection model (Paragraph Numbers [0173]-[0176] teach in addition to weights assigned to the edges connecting an agent and a customer, a distance between the particular customer node and the particular agent node may be manipulated so that the better fit between an agent and a customer, the closer the nodes will appear in the graph that is displayed to visualize the social network, while the worse the fit, the further the nodes will appear. In determining which one of various candidate agents provided by the agent filtering module should be selected as the optimal agent, the agent/customer social 
wherein the displaying includes presenting a top K number of the subset of the plurality of team candidates of the entity or the subset of the plurality of entity partners (Paragraph Number [0174] teaches in determining which one of various candidate agents provided by the agent filtering module should be selected as the optimal agent, the agent/customer social network module 106 considers the features of the particular customer, the profile of the candidate agents, and/or weights or distances of edges between the particular customer node and the candidate agent nodes.  According to one embodiment, the agent/customer social network module 106 executes a classification algorithm for recommending one or more of the candidate agents for handling the current 
McGann teaches displaying information related to the best fit candidates for a particular solution based upon a neural network statistical analysis, but does not explicitly teach displaying the reasoning for the list in natural language which is taught by the following citations from Mosley:
and an explanation presented in natural language as to a reasoning of why each of the top K number were selected. (Paragraph Numbers [0117]-[0118] teaches the talent analysis module 1590 may utilize one or more statistical analysis algorithms and predictive analytics techniques, such as neural network models and multiple linear regression, in order to generate reports describing important employee metrics.  Such generated data may describe: the likelihood of an employee leaving the company; the performance potential of a company in the short and long run; the engagement of the employee with respect to his or her position, responsibility, team and the company; the actual or potential scope of influence within or outside of his or her team; employee connection score; succession candidacy; readiness for promotion; most inspirational employees; top performers; top culture promoter; top influencers, and other useful information. Talent analysis module 1590 further causes the generation of one or more monthly, quarterly, or annual reports that visually identify top performance, assess the adoption of corporate values, track critical cross-department interaction to determine collaboration effectiveness, identify trends, examine reach within key talent groups such as those employees with high potentials, flight risks, succession candidates, and other 
Both McGann and Mosley are directed to determining best fit of ranked data through the use of neural networks. McGann teaches displaying information related to the best fit candidates for a particular solution based upon a neural network statistical analysis. Mosley improves upon McGann by disclosing displaying the reasoning for the list in natural language. One of ordinary skill in the art would be motivated to further include displaying the reasoning for the list in natural language, to efficiently understand why certain candidates were ranked above or below each other and do better refine the neural network to include missing weighted information.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of displaying information related to the best fit candidates for a particular solution based upon a neural network statistical analysis in McGann to further utilize displaying the reasoning for the list in natural language as disclosed in Mosley, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, McGann teaches:
A system for implementing intelligent opportunity recommendation and management, comprising: one or more computers with executable instructions that when executed cause the system to: (Paragraph Number [0055] teaches the various servers of FIG. 1 may each include one or more processors executing computer program instructions and interacting with other system components for performing the various functionalities described herein.  The computer program instructions are stored in a memory implemented using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like. Also, although the functionality of each of the servers is described as being provided by the particular server, a person of skill in the art should recognize that the functionality of various servers may be combined or integrated into a single server, or the functionality of a particular server may be distributed across one or more other servers).
The remainder of the claim limitations are substantially similar to the method recite in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, McGann teaches:
A computer program product for implementing intelligent opportunity recommendation and management by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: (Paragraph Number [0055] teaches the various servers of FIG. 1 may each include one or more processors executing computer program instructions and interacting with other system components for performing the various functionalities 
The remainder of the claim limitations are substantially similar to the method recite in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, the combination of McGann and Mosley teaches each of the limitations of claims 1, 8, and 15 respectively. 
In addition, McGann teaches:
further including: assigning the selected opportunity to the subset of the plurality of team candidates of the entity as the recommended opportunity owner; or (Paragraph Number [0051] teaches an interaction server 25 interacts with the routing server 20 for selecting an appropriate agent to handle the activity.  Once assigned to an agent, the activity may be pushed to the agent, or may appear in the agent's workbin 26a-26c (collectively referenced as 26) as a task to be completed by the agent. The agent's workbin may be implemented via any data structure conventional in the art, such as, for example, a linked list, array, and/or the like. The workbin may be maintained, for example, in butter memory of each agent device 38).
reassigning the selected opportunity from the subset of the plurality of team candidates of the entity to the subset of the plurality of entity partners as the recommended opportunity owner upon expiration of a selected time period. (Paragraph Number [0156] teaches the routing offer includes information about the interaction for agents to review and place their bids.  The information may be all or portion of the interaction data 404 such as, for example, data relating to intent, customer category/segment, average wait time (AWT), previous average handle time, and the like.  The bid may be placed by the agent in response to the received routing/bidding offer. In this regard, the bidding function 408 may be configured to transmit the routing/bidding offer to the agent device 38 for each matched agent.  The offer may be configured to be displayed on each agent device 38 for a set period of time, such as, for example, as a pop-up message.  During this set period of time, the agent may place a bid to handle the interaction by, for example, selecting an option on the invitation (e.g. an "accept" button).  If the agent does not interact with the invitation to place a bid, the offer is configured to expire and disappear).
As per claims 3, 10, and 17, the combination of McGann and Mosley teaches each of the limitations of claims 1, 8, and 15 respectively. 
In addition, McGann teaches:
wherein the historical opportunity data further includes prior collaborative opportunity data between the plurality of team candidates of the entity and the plurality of entity partners, social network data from the plurality of team candidates of the entity and the plurality of entity partners, or a combination thereof. (Paragraph Number [0038] teaches optimized routing of customer interactions takes into account one or more of the 
As per claims 4, 11, and 18, the combination of McGann and Mosley teaches each of the limitations of claims 1, 8, and 15 respectively. 
In addition, McGann teaches:
further including selecting the opportunity channel for the selected opportunity (Paragraph Number [0047] teaches if the call is to be routed to an agent, the call server 18 interacts with a routing server 20 to find an appropriate agent for processing the call.  The selection of an appropriate agent for routing an inbound call may be based, for example, on a routing strategy employed by the routing server 20, and further based on information about agent availability, skills, and other routing parameters provided, for example, by a statistics server 22).
As per claims 5 and 12, the combination of McGann and Mosley teaches each of the limitations of claims 1 and 8 respectively. 
In addition, McGann teaches:
further including: building the recommended opportunity owner from the subset of the plurality of team candidates of the entity, the subset of the plurality of entity partners, or a combination thereof (Paragraph Number [0051] teaches an interaction server 25 interacts with the routing server 20 for selecting an appropriate agent to handle 
assigning the opportunity to the recommended opportunity owner (Paragraph Number [0051] teaches an interaction server 25 interacts with the routing server 20 for selecting an appropriate agent to handle the activity.  Once assigned to an agent, the activity may be pushed to the agent, or may appear in the agent's workbin 26a-26c (collectively referenced as 26) as a task to be completed by the agent. The agent's workbin may be implemented via any data structure conventional in the art, such as, for example, a linked list, array, and/or the like. The workbin may be maintained, for example, in butter memory of each agent device 38).
As per claims 6 and 13, the combination of McGann and Mosley teaches each of the limitations of claims 1 and 8 respectively. 
In addition, McGann teaches:
further including: ranking each of the subset of the plurality of entity partners (Paragraph Number [0176] teaches a customer's preference for a particular agent may be exposed to other customers in the social network allowing those other customers to follow suit and also express preference for the particular agent.  In this regard, the agent/customer social network module provides a graphical user interface accessible to customers for exposing their preference data to other customers.  For example, a particular customer may share or expose preference for a particular agent (e.g. via a 
assigning the opportunity to one or more of the subset of the plurality of entity partners according to the ranking (Paragraph Number [0177] teaches where the agent/customer social network module 106 is used in conjunction with other optimization modules such as, for example, the reward maximization module 102 and/or agent bidding module 104, the determination of tit between agents and customers may be done before or after selection of optimal agents by these other modules to find overlapping agents that are deemed optimal by module 106 as well as one or more of the other modules).
As per claims 7, 14, and 20, the combination of McGann and Mosley teaches each of the limitations of claims 1, 8, and 15 respectively. 
In addition, McGann teaches:
further including collecting feedback relating via the GUI relating to the subset of the plurality of team candidates of the entity, the subset of the plurality of the plurality of entity partners, or a combination thereof. (Paragraph Number [0176] teaches a customer's preference for a particular agent may be exposed to other customers in the social network allowing those other customers to follow suit and also express preference for the particular agent.  In this regard, the agent/customer social network module provides a graphical user interface accessible to customers for exposing their preference data to other customers.  For example, a particular customer may share or expose preference for a particular agent (e.g. via a thumbs up indicator or an assigned rank 
As per claim 19, the combination of McGann and Mosley teaches each of the limitations of claim 15 respectively. 
In addition, the limitation of claim 19 are substantially similar to the limitations recited in claims 5 and 6 and are rejected for the same reasons put forth in regard to claims 5 and 6.

Response to Arguments
Applicant’s arguments filed 2/16/21 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection presented in response to Applicant's amendments. 
Applicant argues that the claims recite eligible claim language. (See Applicant’s Remarks, 2/16/21, pgs. 11-15). Examiner respectfully disagrees. As described above in the 35 USC 101 rejection, the claims recite a computer implemented method that organizes processes analogous to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions in that the claims recite a process for making a series of determinations in an iterative context, but do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps that improves the underlying technology. The claims do not recite any particular use for these determinations that improve the underlying technology, but instead serve as an output or execution of computer code and display on conventional computer displays utilizing existing UI technology. Additionally, 
Applicant argues that the McGann reference does not teach the newly amended claim limitations. (See Applicant’s Remarks, 2/16/21, pgs. 15-18). Examiner respectfully notes that this argument is moot in light of the new grounds of rejection presented above in the newly applied 35 USC 103 rejection. In response to Applicant’s arguments, Examiner directs Applicant to the new 35 USC 103 rejection which adds a new reference to the previously cited reference in response to Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624